Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PROSPECTUS SUPPLEMENT NETS Funds SUPPLEMENT DATED SEPTEMBER 3, 2, 2008 The following information supplements the information found in the prospectus for the NETS Funds. * The following Funds are available for purchase: NETS S&P/ASX 200 Index Fund (Australia) NETS BEL 20® Index Fund (Belgium) NETS Hang Seng China Enterprises Index Fund NETS CAC40® Index Fund (France) NETS DAX® Index Fund (Germany) NETS Hang Seng Index Fund (Hong Kong) NETS ISEQ 20 Index Fund (Ireland) NETS TA-25 Index Fund (Israel) NETS S&P/MIB Index Fund (Italy) NETS Tokyo Stock Exchange REIT Index Fund NETS TOPIX® Index Fund (Japan) NETS AEX-index® Fund (The Netherlands) NETS PSI 20® Index Fund (Portugal) NETS FTSE Singapore Straits Times Index Fund NETS FTSE/JSE Top 40 Index Fund (South Africa) NETS FTSE 100 Index Fund (United Kingdom) The following Funds are not operational and unavailable for purchase: NETS FTSE Bursa Malaysia 100 Index Fund NETS RTS Index Fund (Russia) NETS TAIEX Index Fund (Taiwan) NETS FTSE SET Large Cap Index Fund (Thailand) * The first paragraph under the heading NETS Funds on page 1 is amended and restated to read: NETS Trust, a Maryland business trust (the Trust), is a registered investment company that currently consists of 20 separate investment portfolios, each a Fund and collectively, the Funds. * The following information is added to the table under the heading NETS Funds on page 1: NETS Tokyo Stock Exchange REIT Index Fund NETS TAIEX Index Fund (Taiwan) * The following paragraph is added under the heading Correlation on pages 7-8: Tracking variance is monitored by NTI at least quarterly. In the event the performance of a Fund is not comparable to the performance of its Underlying Index, the Board will evaluate the reasons for the deviation and the availability of corrective measures. * The paragraph under the heading Industry Concentration Policy on page 8 is amended and restated to read: Each of the Funds, except the NETS Tokyo Stock Exchange REIT Index Fund, will not concentrate its investments (i.e., hold 25% or more of its total assets in the stocks of a particular industry or group of industries), except that, to the extent practicable, a Fund will concentrate to approximately the same extent that its Underlying Index concentrates in the stocks of such particular industry or group of industries. The NETS Tokyo Stock Exchange REIT Index Fund concentrates its investments in the real estate industry. * The paragraph under the heading Concentration Risk on pages 8-9 is amended and restated to read: If the Underlying Index of a Fund concentrates in a particular market, industry, group of industries or sector or asset class, that Fund may be adversely affected by the performance of those securities and may be subject to price volatility. In addition, a Fund that concentrates in a single market, industry, group of industries, sector or asset class may be more susceptible to any single economic, market, political or regulatory occurrence affecting that market, industry, group of industries, sector or asset class. Each Fund invests substantially all of its assets in the equity markets of a single country outside the U.S. The NETS Tokyo Stock Exchange REIT Index Fund concentrates its investments in the real estate industry. * The first paragraph under the heading Emerging Market Risk on page 9 is amended and restated to read: Emerging market risk applies only to the following Funds: NETS Hang Seng China Enterprises Index Fund, NETS TA-25 Index Fund (Israel), NETS FTSE Bursa Malaysia 100 Index Fund, NETS RTS Index Fund (Russia), NETS FTSE/JSE Top 40 Index Fund (South Africa), NETS TAIEX Index Fund (Taiwan) and NETS FTSE SET Large Cap Index Fund (Thailand). * The following sub-heading and paragraph are added under the heading Principal Risk Factors Common to All Funds on page 12: Inflation Risk Inflation risk is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money. As inflation increases, the value of a Funds assets can decline as can the value of a Funds distributions. Common stock 2 prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase. * The following description of the NETS Tokyo Stock Exchange REIT Index Fund is added under the heading Description of the NETS Funds: NETS TM Tokyo Stock Exchange REIT Index Fund CUSIP: 64118K779 Trading Symbol: JRE Underlying Index: Tokyo Stock Exchange REIT Index Investment Objective The NETS Tokyo Stock Exchange REIT Index Fund seeks to provide investment results that correspond generally to the price and yield performance, before fees and expenses, of publicly-traded real estate investment trusts (REITS) in the aggregate in the Japanese market, as represented by the Tokyo Stock Exchange REIT Index (the Underlying Index). Principal Investment Strategy The Underlying Index is a free-float adjusted market capitalization-weighted index consisting of stocks of all of the REITS traded primarily on the Tokyo Stock Exchange and is calculated using the same methodology used for calculation of the Tokyo Stock Price Index (TOPIX). As of August 11, 2008, the Underlying Indexs three largest stocks were Nippon Building Fund Inc., Japan Real Estate Investment Corporation and Nomura Real Estate Office Fund, Inc. The Fund uses a representative sampling strategy in seeking to track the Underlying Index. Principal Risks Specific to Fund The Fund is subject to the risks listed in the section Principal Risk Factors Common to All Funds, with the exception of Emerging Market Risk. In addition, the Fund is subject to the risks listed below. Risks Related to Investing in Japan. Japans securities markets are highly developed, liquid and subject to extensive regulation. Japans economy grew substantially after World War II, but slowed dramatically from the early 1990s through 2001. In response to the economic slowdown, Japan has attempted, among other things, to implement changes to taxes, the interest rate and the labor market, and to address structural rigidities, political reform and the deregulation of its economy. Despite improved economic growth from 2002-2007, there has been controversy regarding the role and effects of economic reform in restructuring the economy. The slow progress in implementing effective reforms has resulted in uncertainty and a loss of public confidence. In January 2008, the Minister of State for Economic and Fiscal Policy called for urgent measures to revitalize the economy, noting, among other things, recent drops in gross domestic product per capita and Japans share of aggregate world income, and stating that Japan is no longer a first-class economy. There is no assurance that any economic reforms will be effective or that further economic reforms will be implemented, and the outlook for economic growth is uncertain. The governments role in the economy may have an adverse effect. 3 Japan has few natural resources and is heavily dependent on imports for raw materials, energy and food products. Its tiny agricultural sector (1.5% of gross domestic product (GDP)) is highly subsidized and protected, and only 15% of its land is arable. Its key import partners include China, the U.S., Saudi Arabia, United Arab Emirates, Australia, South Korea and Indonesia. Any changes in the natural resource markets, as well as any changes in the economies of its key import partners, may have an adverse effect on Japans economy. The Japanese securities markets are less regulated than the U.S. markets. Evidence has emerged from time to time of distortion of market prices to serve political or other purposes. Shareholders rights also are not always enforced. Japan has had territorial disputes and/or defense issues with China, North Korea, South Korea and Russia, among others. In the past several years, Japans relationship with North Korea has been especially strained because of increased nuclear and military activity by North Korea. Japans disputes with neighboring countries have the potential to cause uncertainty in the Japanese markets and affect the overall Japanese economy in times of crisis. Japan has an aging population and, as of 2007, it has the worlds highest public debt as a percentage of GDP (194%). Japan has also suffered from currency volatility and income disparity. Each of these issues may adversely affect Japans economy. Japan is prone to volcanoes, seismic occurrences, tsunamis, typhoons, air pollution and degradation of water quality, each of which may adversely affect its economy. Risks Related to Asian Countries. Economic events in any one Asian country can have a significant effect on the entire Asian region as well as on major trading partners outside Asia and any adverse event in the Asian markets may have a significant adverse effect on the Japanese economy. Most Asian economies are characterized by periods of over-extension of credit, currency devaluations and restrictions, rising unemployment, high inflation, decreased exports and economic recessions. Currency devaluations in any one Asian country can have a significant effect on the entire Asian region. Economic downturns and significant volatility have characterized most Asian economies more recently. Increased political and social unrest in any Asian country could cause further economic and market uncertainty in the region. Real Estate Securities Risk. Real estate securities risk is the risk that the Funds investment will be affected by factors affecting the value of real estate and earnings of companies engaged in real estate activities. These factors include, without limitation, changes in the value of real estate properties and difficulties in valuing and trading real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses, changes in zoning laws, casualty and condemnation losses, variations in rental income, extended vacancies of properties, changes in the appeal of property to tenants, changes in interest rates, changes in tax and regulatory requirements (including zoning laws and environmental restrictions), possible lack of availability of mortgage funds and environmental problems. The value of real estate securities may underperform other sectors of the economy or broader equity markets. To the extent that a Fund concentrates in investments in the real estate sector, it may be subject to greater risk of loss than it if were diversified across different industry sectors. 4 The performance of the Japanese economy affects the supply, demand, selling prices, occupancy, rental rates and expenses of the Japanese real estate market. Consequently, the performance of the Japanese economy affects the underlying value of and income derived from Japanese real estate. REIT Risk. REIT risk is the risk that the Funds investments will be affected by factors affecting REITs and the real estate sector generally. Investing in REITs involves certain unique risks related to their structure and focus in addition to those risks associated with investing in the real estate industry in general. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs. Mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skill, may not be diversified, and are subject to heavy cash flow dependency, default by borrowers, self-liquidation, risks of locating and managing financing for projects, and, in some cases, relatively small market capitalization. REITs are also subject to the possibilities of failing to qualify for tax free pass-through of income. REITs whose underlying properties are concentrated in a particular industry or geographic region are also subject to risks affecting such industries and regions. REITs (especially mortgage REITs) are also subject to interest rate risks. When interest rates decline, the value of a REITs investment in fixed rate obligations can be expected to rise. Conversely, when interest rates rise, the value of a REITs investment in fixed rate obligations can be expected to decline. In contrast, as interest rates on adjustable rate mortgage loans are reset periodically, yields on a REITs investment in such loans will gradually align themselves to reflect changes in market interest rates, causing the value of such investments to fluctuate less dramatically in response to interest rate fluctuations than would investments in fixed rate obligations. The REIT investments of a Fund often do not provide complete tax information to the Fund until after the calendar year end. Consequently, because of the delay, it may be necessary for the Fund to request permission to extend the deadline for issuance of Forms 1099-DIV beyond January 31. Also, under current provisions of the Internal Revenue Code of 1986 (the Code), distributions attributable to operating income of REITs in which the Fund invests are not eligible for favorable tax treatment as long-term capital gains and will be taxable to you as ordinary income. Because the Fund invests in REITs, you will pay a proportionate share of the expenses of a REIT (including management fees, administration fees and custodial fees) in addition to the expenses of the Fund. Small and Mid Cap Stock Risk. Small and mid cap stock risk is the risk that stocks of small and mid-sized companies may be subject to more abrupt or erratic market movements than stocks of larger, more established companies. These companies stocks may be more volatile and less liquid than those of more established companies. Small and mid-sized companies may have limited product lines or financial resources, and may be dependent upon a particular niche of the market. U.S. Subprime Risk. U.S. subprime risk is the risk that the investments of the Fund may be affected by the downturn in the subprime mortgage lending market in the United States. The downturn in the subprime mortgage lending market may have far-reaching 5 consequences into many aspects and geographic regions of the global real estate market. Consequently, the value of the Fund may decline in response to such developments. Performance Information The bar chart and performance table have been omitted because the Fund has been in operation for less than one calendar year. Fees and Expenses Most investors will buy and sell shares of the Fund through brokers. The following table describes the fees and expenses that you will incur if you own shares of the Fund. You will also incur usual and customary brokerage commissions when buying or selling shares of the Fund. Shareholder Fees None (fees paid directly from your investment, but see the Creation Transaction Fees and Redemption Transaction Fees section below) Annual Fund Operating Expenses 1 (expenses that are deducted from the Funds assets) Management Fees 0.47% Distribution and Service (12b-1) Fees None Other Expenses 2, 3 None Total Annual Fund Operating Expenses 1. Expressed as a percentage of average net assets. 2. The Trusts Investment Advisory Agreement provides that NTI will pay all operating expenses of the Fund, except for the fee payments under the Investment Advisory Agreement, interest expenses, brokerage commissions and other trading expenses, fees and expenses of the inde- pendent trustees, taxes and other extraordinary costs such as litigation and other expenses not incurred in the ordinary course of business. 3. The Fund had not commenced operations as of the date of this prospectus. Other Expenses are estimates based on the expenses the Fund expects to incur for the fiscal year ending October 31, 2008 and are expected to be less than 0.01%. Example This example is intended to help you compare the cost of owning shares of the Fund with the cost of investing in other funds. This example does not take into account brokerage commissions that you pay when purchasing or selling shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $48 $151 6 Creation Transaction Fees and Redemption Transaction Fees The Fund issues and redeems shares at NAV only in large blocks of 100,000 shares (each block of 100,000 shares called a Creation Unit) or multiples thereof. As a practical matter, only broker-dealers or large institutional investors with creation and redemption agreements known as Authorized Participants (APs) can purchase or redeem these Creation Units. Purchasers of Creation Units at NAV must pay a standard Creation Transaction Fee of $1,000 per transaction (assuming 100,000 shares in each Creation Unit). The fee is a single charge and will be the same regardless of the number of Creation Units purchased by an investor on the same day. The value of a Creation Unit as of first creation was approximately $2,500,000. An AP who holds Creation Units and wishes to redeem at NAV would also pay a standard Redemption Fee of $1,000 per transaction (assuming 100,000 shares in each Creation Unit), on the date of such redemption, regardless of the number of Creation Units redeemed that day. If a Creation Unit is purchased or redeemed for cash, a higher Transaction Fee will be charged. See Transaction Fees later in this Prospectus. Investors who hold Creation Units will also pay the Annual Fund Operating Expenses described in the table above. Assuming an investment in a Creation Unit of $2,500,000 and a 5% return each year, and assuming that the Funds gross operating expenses remain the same, the total costs would be $13,016 if the Creation Unit is redeemed after one year, and $38,706 if the Creation Unit is redeemed after three years. The Transaction Fee is not an expense of the Fund and does not impact the Funds expense ratio. * The paragraphs under the heading Principal Risks Specific to Fund of the NETS TOPIX® Index Fund (Japan) on pages 50-51 are amended and restated to read: The Fund is subject to the risks listed in the section Principal Risk Factors Common to All Funds, with the exception of Emerging Market Risk. In addition, the Fund is subject to the risks listed below. Risks Related to Investing in Japan. Japans securities markets are highly developed, liquid and subject to extensive regulation. Japans economy grew substantially after World War II, but slowed dramatically from the early 1990s through 2001. In response to the economic slowdown, Japan has attempted, among other things, to implement changes to taxes, the interest rate and the labor market, and to address structural rigidities, political reform and the deregulation of its economy. Despite improved economic growth from 2002-2007, there has been controversy regarding the role and effects of economic reform in restructuring the economy. The slow progress in implementing effective reforms has resulted in uncertainty and a loss of public confidence. In January 2008, the Minister of State for Economic and Fiscal Policy called for urgent measures to revitalize the economy, noting, among other things, recent drops in gross domestic product per capita and Japans share of aggregate world income, and stating that Japan is no longer a first-class economy. There is no assurance that any economic reforms will be effective or that further economic reforms will be implemented, and the outlook for economic growth is uncertain. The governments role in the economy may have an adverse effect. 7 Japan has few natural resources and is heavily dependent on imports for raw materials, energy and food products. Its tiny agricultural sector (1.5% of gross domestic product (GDP)) is highly subsidized and protected, and only 15% of its land is arable. Its key import partners include China, the U.S., Saudi Arabia, United Arab Emirates, Australia, South Korea and Indonesia. Any changes in the natural resource markets, as well as any changes in the economies of its key import partners, may have an adverse effect on Japans economy. The Japanese securities markets are less regulated than the U.S. markets. Evidence has emerged from time to time of distortion of market prices to serve political or other purposes. Shareholders rights also are not always enforced. Japan has had territorial disputes and/or defense issues with China, North Korea, South Korea and Russia, among others. In the past several years, Japans relationship with North Korea has been especially strained because of increased nuclear and military activity by North Korea. Japans disputes with neighboring countries have the potential to cause uncertainty in the Japanese markets and affect the overall Japanese economy in times of crisis. Japan has an aging population and, as of 2007, it has the worlds highest public debt as a percentage of GDP (194%). Japan has also suffered from currency volatility and income disparity. Each of these issues may adversely affect Japans economy. Japan is prone to volcanoes, seismic occurrences, tsunamis, typhoons, air pollution and degradation of water quality, each of which may adversely affect its economy. Risks Related to Asian Countries. Economic events in any one Asian country can have a significant effect on the entire Asian region as well as on major trading partners outside Asia and any adverse event in the Asian markets may have a significant adverse effect on the Japanese economy. Most Asian economies are characterized by periods of over-extension of credit, currency devaluations and restrictions, rising unemployment, high inflation, decreased exports and economic recessions. Currency devaluations in any one Asian country can have a significant effect on the entire Asian region. Economic downturns and significant volatility have characterized most Asian economies more recently. Increased political and social unrest in any Asian country could cause further economic and market uncertainty in the region. * The last sentence of the paragraph under the heading Principal Investment Strategy of the NETS FTSE/JSE Top 40 Index Fund (South Africa) on page 73 is amended and restated to read: The Fund uses a representative sampling strategy in seeking to track the Underlying Index. * 8 The following description of the NETS TAIEX Index Fund (Taiwan) is added under the heading Description of the NETS Funds: NETS TM TAIEX Index Fund (Taiwan) CUSIP: 64118K795 Trading Symbol: TPE Underlying Index: TAIEX Index Investment Objective The NETS TAIEX Index Fund (Taiwan) seeks to provide investment results that correspond generally to the price and yield performance, before fees and expenses, of publicly traded securities in the aggregate in the Taiwanese market, as represented by the TAIEX Index (the Underlying Index). Principal Investment Strategy The Underlying Index is a market capitalization-weighted index consisting of all of the stocks listed on the Taiwan Stock Exchange, excluding preferred stocks, full-delivery stocks and stocks that have been listed for less than one calendar month. Full-delivery stocks are stocks of certain distressed companies, the trading of which requires the buyer to prepay the purchase price and the seller to pre-deliver the stocks. As of August 11, 2008, the Underlying Indexs three largest stocks were Taiwan Semiconductor Manufacturing Company, Ltd., Hon Hai Precision Industry Company, Ltd. and Chunghwa Telecom Company, Ltd. and its three largest industries were semiconductor, financial and insurance and communications and internet. The Fund uses a representative sampling strategy in seeking to track the Underlying Index. Principal Risks Specific to Fund The Fund is subject to the risks listed in the section Principal Risk Factors Common to All Funds. In addition, the Fund is subject to the risks listed below. Risks Related to Investing in Taiwan. The Taiwanese economy is heavily dependent on commodity prices and international trade. Exports have provided the primary impetus for Taiwans industrialization and Taiwan relies on imports for many of its commodity needs. Its key trading partners include China, the U.S., Japan, Hong Kong and South Korea. Any changes in the supply, demand, price or other economic components of Taiwans imports or exports, as well as any changes in the economies of its key trading partners, may have an adverse effect on Taiwans economy. The historical animosities with China over the issue of unification, as well as domestic political and economic reform, have led to social, political and economic volatility in Taiwan. The continuation of these animosities and reforms may lead to continued volatility and may adversely impact Taiwans economy and securities markets. Unanticipated political or social developments may result in sudden and significant losses. Rising labor costs have led some labor-intensive industries to relocate to countries with less expensive labor. Continued labor outsourcing may adversely impact Taiwans econo- 9 my. In recent years, the Taiwanese economy has suffered from high consumer debt leading to bank tightening of credit and a resulting economic slowdown. Taiwans government has gradually decreased its guidance of investment and foreign trade. Consistent with this trend, some large, state-owned banks and industrial firms have been privatized. There is no assurance that these privatization efforts will continue. Moreover, recently privatized companies may struggle to adapt to new economic and regulatory conditions. The technology sector is a significant component of Taiwans economy. The technology sector may be subject to more economic volatility than other industry sectors. It may be effected by, among other things, rapid technological developments, government intervention and global supply and demand. Any changes in the technology markets may have an adverse effect on Taiwans economy. Taiwan is prone to occasional typhoons and earthquakes, each of which may adversely impact its economy. Risks Related to Asian Countries. Economic events in any one Asian country can have a significant effect on the entire Asian region as well as on major trading partners outside Asia and any adverse event in the Asian markets may have a significant adverse effect on the Taiwanese economy. Most Asian economies are characterized by periods of over-extension of credit, currency devaluations and restrictions, rising unemployment, high inflation, decreased exports and economic recessions. China, in particular, has suffered social strife, inadequate job growth and corruption as it seeks to decentralize its economy. The Chinese government exercises significant control over Chinas economic growth through allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment for particular industries or companies. Japans economy has experienced periods of stagnation. Japan has attempted to address this stagnation with economic reforms but progress has been slow. Currency devaluations in any one Asian country can have a significant effect on the entire Asian region. Economic downturns and significant volatility have characterized most Asian economies more recently. Increased political and social unrest in any Asian country could cause further economic and market uncertainty in the region. Performance Information The bar chart and performance table have been omitted because the Fund has been in operation for less than one calendar year. 10 Fees and Expenses Most investors will buy and sell shares of the Fund through brokers. The following table describes the fees and expenses that you will incur if you own shares of the Fund. You will also incur usual and customary brokerage commissions when buying or selling shares of the Fund. Shareholder Fees None (fees paid directly from your investment, but see the Creation Transaction Fees and Redemption Transaction Fees section below) Annual Fund Operating Expenses 1 (expenses that are deducted from the Funds assets) Management Fees 0.65% Distribution and Service (12b-1) Fees None Other Expenses 2, 3 None Total Annual Fund Operating Expenses 0.65% 1. Expressed as a percentage of average net assets. 2. The Trusts Investment Advisory Agreement provides that NTI will pay all operating expenses of the Fund, except for the fee payments under the Investment Advisory Agreement, interest expenses, brokerage commissions and other trading expenses, fees and expenses of the inde- pendent trustees, taxes and other extraordinary costs such as litigation and other expenses not incurred in the ordinary course of business. 3. The Fund had not commenced operations as of the date of this prospectus. Other Expenses are estimates based on the expenses the Fund expects to incur for the fiscal year ending October 31, 2008 and are expected to be less than 0.01%. Example This example is intended to help you compare the cost of owning shares of the Fund with the cost of investing in other funds. This example does not take into account brokerage commissions that you pay when purchasing or selling shares of the Fund. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $66 $208 Creation Transaction Fees and Redemption Transaction Fees The Fund issues and redeems shares at NAV only in large blocks of 200,000 shares (each block of 200,000 shares called a Creation Unit) or multiples thereof. As a practical matter, only broker-dealers or large institutional investors with creation and redemption agreements known as Authorized Participants (APs) can purchase or redeem these Creation Units. Purchasers of Creation Units at NAV must pay a standard Creation Transaction Fee of $7,500 per transaction (assuming 200,000 shares in each Creation 11 Unit). The fee is a single charge and will be the same regardless of the number of Creation Units purchased by an investor on the same day. The value of a Creation Unit as of first creation was approximately $5,000,000. An AP who holds Creation Units and wishes to redeem at NAV would also pay a standard Redemption Fee of $7,500 per transaction (assuming 200,000 shares in each Creation Unit), on the date of such redemption, regardless of the number of Creation Units redeemed that day. If a Creation Unit is purchased or redeemed for cash, a higher Transaction Fee will be charged. See Transaction Fees later in this Prospectus. Investors who hold Creation Units will also pay the Annual Fund Operating Expenses described in the table above. Assuming an investment in a Creation Unit of $5,000,000 and a 5% return each year, and assuming that the Funds gross operating expenses remain the same, the total costs would be $40,707 if the Creation Unit is redeemed after one year, and $111,517 if the Creation Unit is redeemed after three years. The Transaction Fee is not an expense of the Fund and does not impact the Funds expense ratio. * The following information is added to the table under the heading Investment Adviser on page 85: Unitary Management Fee (as a percentage of the Funds Fund average daily net assets) NETS Tokyo Stock Exchange REIT Index Fund 0.47 % NETS TAIEX Index Fund (Taiwan) 0.65 % * The eighth paragraph under the heading Investment Adviser on page 85 is amended and restated to read: A discussion regarding the basis for the Trusts Board of Trustees approval of the Investment Advisory Agreement with NTI for all of the Funds except the NETS TAIEX Index Fund (Taiwan) and NETS Tokyo Stock Exchange REIT Index Fund is available in the Funds semiannual report for the period ended April 30, 2008. A discussion regarding the basis for the Trusts Board of Trustees approval of the Investment Advisory Agreement with NTI for the NETS TAIEX Index Fund (Taiwan) and NETS Tokyo Stock Exchange REIT Index Fund will be available in certain other Funds annual report for the period ending October 31, 2008. * The paragraph under the heading Distributor on page 86 is amended and restated to read: Foreside Fund Services, LLC distributes Creation Units for each Fund on an agency basis. The Distributor does not maintain a secondary market in shares of any Fund. The Distributor has no role in determining the policies of the Funds or the securities that are purchased or sold by each Fund. The Distributors principal address is Three Canal 12 Plaza, Suite 100, Portland, ME 04101. The Distributor is not affiliated with NTI or with JP Morgan Chase & Co. or its affiliates. * The following information is added to the table under the heading Buying and Selling Shares on pages 87-88: Fund Primary Listing Exchange NETS Tokyo Stock Exchange REIT Index Fund NYSE Arca NETS TAIEX Index Fund (Taiwan) NYSE Arca * The following paragraph is added as the third paragraph under the heading Taxes on page 92: The Tokyo Stock Exchange REIT Index Fund invests in companies that are considered to be Passive Foreign Investment Companies, which are generally certain non-U.S. corporations that receive at least 75% of their annual gross income from passive sources (such as interest, dividends, certain rents and royalties of capital gains) or that hold at least 50% of their assets in investments producing such passive income and are subject to certain anti-deferral rules. Therefore, the Fund could be subject to U.S. federal income tax and additional interest charges on gains and certain distributions with respect to those equity interests, even if all the income or gain is distributed to its shareholders in a timely manner. The Fund will not be able to pass through to its shareholders any credit or deduction for such taxes. * The following paragraph is added as the eleventh paragraph under the heading Taxes on page 93: Cash Redemptions. The NETS FTSE Bursa Malaysia 100 Index Fund and NETS TAIEX Index Fund (Taiwan) do not generally make in-kind redemptions. These Funds may be required to sell portfolio securities to obtain the cash needed to distribute redemption proceeds. This may cause the Funds to recognize a capital gain they might not have recognized if they had made a redemption in-kind. As a result, the Funds may pay out higher annual capital gain distributions than if in-kind redemptions were made. * The following paragraphs under the heading Taxes on page 94 are amended and restated to read as follows: U.S. Tax Treatment of Foreign Shareholders. Nonresident aliens, foreign corporations and other foreign investors in the Fund will generally be exempt from U.S. federal income tax on Fund distributions attributable to net capital gains and, in the case of distributions attributable to the Funds taxable year ending on October 31, 2008, net short-term capital gains, of the Fund. The exemption may not apply, however, if the investment in the Fund is connected to a trade or business of the foreign investor in the United States or if the foreign investor is present in the United States for 183 days or more in a year and certain other conditions are met. 13 Fund distributions attributable to other categories of Fund income, such as dividends from portfolio companies, will generally be subject to a 30% withholding tax when paid to foreign shareholders. The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholders country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits. Also, for the Funds taxable year ending on October 31, 2008, Portfolio distributions attributable to U.S.-source interest income of the Fund will be exempt from U.S. federal income tax for foreign investors, but they may need to file a federal income tax return to obtain a refund of any withholding taxes. For the Funds taxable years beginning after October 31, 2008, the exemption of foreign investors from U.S. federal income tax on Fund distributions attributable to U.S.-source interest income and short-term capital gains will be unavailable, but distributions attributable to long-term capital gains will continue to be exempt. A foreign investor will generally not be subject to U.S. tax on gains realized on sales or exchanges of Fund shares unless the investment in the Fund is connected to a trade or business of the investor in the United States or if the investor is present in the United States for 183 days or more in a year and certain other conditions are met. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in the Fund. * The following information is added to the table under the heading Creations and Redemptions on page 95: Number of Shares Fund per Creation Unit NETS Tokyo Stock Exchange REIT Index Fund 100,000 NETS TAIEX Index Fund (Taiwan) 200,000 * The third paragraph under the heading Creations and Redemptions on page 96 is amended and restated to read: Certain countries have instituted capital controls that prohibit the repatriation of capital and free transfers of securities. Certain countries may also have settlement, clearance and/or registration problems. Currently, it is anticipated that the NETS FTSE Bursa Malaysia 100 Index Fund and the NETS TAIEX Index Fund (Taiwan) will make creations and redemptions in U.S. dollars, rather than on an in-kind basis. In addition, the Trust may in its discretion make available purchases and redemptions of Creation Units of any of the other Funds shares in U.S. dollars rather than on an in-kind basis. * The third paragraph and accompanying table under the heading Transaction Fees on pages 97-98 are amended and restated to read as follows: 14 Investors who use the services of a broker or other such intermediary may pay fees for such services. The following table also shows, as of March 14, 2008, unless otherwise indicated, the approximate value of one Creation Unit per Fund, including the standard creation and redemption transaction fee and the number of shares per Creation Unit. Fee for Maximum Maximum In-kind Additional Additional Approximate and Cash Variable Variable Number of Value of Purchases Charge Charge Shares per Creation and for Cash for Cash Creation NETS TM Funds Unit Redemptions Purchases* Redemptions* Unit NETS TM S&P/ASX 200 Index Fund (Australia) $ 2,500,000 $ 2,400 0.60 % 0.60 % 100,000 NETS TM BEL 20® Index Fund (Belgium) $ 2,500,000 $ 700 0.30 % 0.30 % 100,000 NETS TM Hang Seng China Enterprises Index Fund $ 2,500,000 $ 2,000 0.60 % 0.60 % 100,000 NETS TM CAC40® Index Fund (France) $ 2,500,000 $ 2,900 0.25 % 0.25 % 100,000 NETS TM DAX® Index Fund (Germany) $ 2,500,000 $ 1,500 0.25 % 0.25 % 100,000 NETS TM Hang Seng Index Fund (Hong Kong) $ 2,500,000 $ 2,000 0.60 % 0.60 % 100,000 NETS TM ISEQ 20 TM Index Fund (Ireland) $ 2,500,000 $ 1,500 1.25 % 0.25 % 100,000 NETS TM TA-25 Index Fund (Israel) $ 2,500,000 $ 1,000 0.75 % 0.75 % 100,000 NETS TM S&P/MIB Index Fund (Italy) $ 2,500,000 $ 1,400 0.30 % 0.30 % 100,000 NETS TM Tokyo Stock Exchange REIT Index Fund**** $ 2,500,000 $ 1,000 0.40 % 0.40 % 100,000 NETS TM TOPIX® Index Fund (Japan) $ 15,000,000 $ 5,000 0.40 % 0.40 % 600,000 NETS TM FTSE Bursa Malaysia 100 Index Fund $ 2,500,000 $ 5,000 ** % *** % 100,000 NETS TM AEX-index® Fund (The Netherlands) $ 2,500,000 $ 1,000 0.25 % 0.25 % 100,000 NETS TM PSI 20® Index Fund (Portugal) $ 2,500,000 $ 1,500 0.30 % 0.30 % 100,000 NETS TM RTS Index Fund (Russia) $ 2,500,000 $ 3,000 3.00 % 3.00 % 100,000 NETS TM FTSE Singapore Straits Times Index Fund $ 2,500,000 $ 2,000 1.60 % 1.60 % 100,000 NETS TM FTSE/JSE Top 40 Index Fund (South Africa) $ 2,500,000 $ 1,200 0.75 % 0.75 % 100,000 NETS TM TAIEX Index Fund (Taiwan) **** $ 5,000,000 $ 7,500 ** % *** % 200,000 15 Fee for Maximum Maximum In-kind Additional Additional Approximate and Cash Variable Variable Number of Value of Purchases Charge Charge Shares per Creation and for Cash for Cash Creation NETS TM Funds Unit Redemptions Purchases* Redemptions* Unit NETS TM FTSE SET Large Cap Index 3.00 % Fund (Thailand) $ 2,500,000 $ 2,000 3.00 % 100,000 NETS TM FTSE 100 Index Fund (United Kingdom) $ 2,500,000 $ 3,500 0.75 % 0.25 % 100,000 * As a percentage of amount invested. ** The maximum additional variable charge for cash purchases and redemptions will be a percentage of the value of the portfolio securities comprising the Creation Units purchased or redeemed, which will not exceed 3.00%. *** The maximum additional variable charge for cash redemptions will be a percentage of the value of the portfolio securities comprising the Creation Units redeemed, which will not exceed 2.00%. **** The information presented for the NETS TM Tokyo Stock Exchange REIT Index Fund and the NETS TM TAIEX Index Fund (Taiwan) is as of August 11, 2008. * The following information is added under the heading More information about the Underlying Indices and Index Providers on pages 99-104: Tokyo Stock Exchange REIT Index is a service mark of the Tokyo Stock Exchange and has been licensed for use for certain purposes by NTI. TAIEX, Taiwan Stock Exchange Capitalization Weighted Stock Index, is the registered service/trademark owned by, and proprietary to, Taiwan Stock Exchange Corporation (TSEC), and has been licensed for use for certain purposes by NTI. Tokyo Stock Exchange The Tokyo Stock Exchange (TSE), located in Tokyo, Japan, is the second largest stock exchange in the world based on monetary volume. Under the authorization of the Japanese Prime Minister, the TSE provides a market for securities exchange. The major functions of the exchange are to provide a market place, monitor trading, list securities, monitor listed securities and supervise trading participants. Taiwan Stock Exchange Corporation The TSEC is the sole centralized securities trading market in Taiwan. The TSEC was organized pursuant to the Securities and Exchange Law and the Company Law. Its purpose is to promote investment by enterprises, enhance economic development and assist the industrial and commercial enterprises in raising capital. * The following paragraph under the heading More information about the Underlying Indices and Index Providers on page 102 is amended and restated to read: 16 Standard & Poors, Euronext N.V., Hang Seng Indexes Company Limited, Deutsche Börse Group, Irish Stock Exchange, Tel-Aviv Stock Exchange, Borsa Italiana, Tokyo Stock Exchange, FTSE, Bursa Malaysia, Russian Trading System, JSE limited and Taiwan Stock Exchange Corporation are referred to together as the Index Providers. * This supplement replaces the supplement to the prospectus dated May 20, 2008. NETS Investor Services 801 S. Canal Street Chicago, IL 60607 1-866-928-NETS netsetfs.com 17 STATEMENT OF ADDITIONAL INFORMATION SUPPLEMENT NETS Funds SUPPLEMENT DATED SEPTEMBER 3, 2 ADDITIONAL INFORMATION DATED MARCH 17, 2008, AS AMENDED AND RESTATED SEPTEMBER 3, 2008 The following information supplements the information found in the statement of additional information for the NETS Funds. The following funds are not operational and unavailable for purchase: NETS FTSE Bursa Malaysia 100 Index Fund NETS RTS Index Fund (Russia) NETS FTSE SET Large Cap Index Fund (Thailand) NETS TAIEX Index Fund (Taiwan) NETS Investor Services 801 S. Canal Street Dept. C-5S Chicago, IL 60607 1-866-928-NETS netsetfs.com NETS Funds Statement of Additional Information Dated March 17, 2008, As amended and restated September 3, 2008 This Statement of Additional Information (Additional Statement) is not a prospectus. It should be read in conjunction with the current prospectus (the Prospectus) for the following Funds of NETS Trust (the Trust) as such Prospectus may be revised or supplemented from time to time: NETS S&P/ASX 200 Index Fund (Australia) NETS BEL 20® Index Fund (Belgium) NETS Hang Seng China Enterprises Index Fund NETS CAC40® Index Fund (France) NETS DAX® Index Fund (Germany) NETS Hang Seng Index Fund (Hong Kong) NETS ISEQ 20 Index Fund (Ireland) NETS TA-25 Index Fund (Israel) NETS S&P/MIB Index Fund (Italy) NETS TOPIX Index Fund (Japan) NETS FTSE Bursa Malaysia 100 Index Fund NETS AEX-index® Fund (The Netherlands) NETS PSI 20® Index Fund (Portugal) NETS RTS Index Fund (Russia) NETS FTSE Singapore Straits Times Index Fund NETS FTSE/JSE Top 40 Index Fund (South Africa) NETS FTSE SET Large Cap Index Fund (Thailand) NETS FTSE 100 Index Fund (United Kingdom) NETS TAIEX Index Fund (Taiwan) NETS Tokyo Stock Exchange REIT Index Fund The Prospectus for the various Funds of the Trust included in this Additional Statement is dated March 17, 2008 and supplemented September 3, 2008. Capitalized terms used herein that are not defined have the same meaning as in the applicable Prospectus, unless otherwise noted. A copy of the Prospectus may be obtained without charge by writing to NETS Investor Services, at 801 S. Canal Street, Dept. C-5S, Chicago, IL 60607, calling 1-866-928-NETS or visiting www.netsetfs.com. NETS is a trademark of Northern Trust Investments, N.A. (NTI). GENERAL DESCRIPTION OF THE TRUST AND ITS FUNDS 1 ADDITIONAL INVESTMENT INFORMATION 3 EXCHANGE LISTING AND TRADING 3 INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 4 THE INDICES 15 INVESTMENT RESTRICTIONS 18 CONTINUOUS OFFERING 20 PORTFOLIO HOLDINGS 20 MANAGEMENT OF THE TRUST 22 TRUSTEES AND OFFICERS 22 STANDING BOARD COMMITTEES 25 TRUSTEE OWNERSHIP OF FUND SHARES 26 TRUSTEE COMPENSATION 26 CODE OF ETHICS 27 INVESTMENT ADVISER 27 PORTFOLIO MANAGERS 30 PROXY VOTING 32 ADMINISTRATOR 34 DISTRIBUTOR 34 TRANSFER AGENT 35 CUSTODIAN 35 DESCRIPTION OF SHARES 36 BOOK-ENTRY ONLY SYSTEM 39 PURCHASE AND REDEMPTION OF CREATION UNITS 40 CREATION UNIT AGGREGATIONS 40 PURCHASE AND ISSUANCE OF CREATION UNIT AGGREGATIONS 40 GENERAL 40 PORTFOLIO DEPOSIT 40 ROLE OF THE AUTHORIZED PARTICIPANT 41 PURCHASE ORDER 41 TIMING OF SUBMISSION OF PURCHASE ORDERS 42 ACCEPTANCE OF PURCHASE ORDER 42 ISSUANCE OF A CREATION UNIT 43 i CASH PURCHASE METHOD 43 PURCHASE TRANSACTION FEE 43 REDEMPTION OF CREATION UNITS 45 TAXES 49 FEDERAL - GENERAL INFORMATION 49 BACK-UP WITHHOLDING 50 SECTIONS 51 QUALIFIED DIVIDEND INCOME 51 CORPORATE DIVIDENDS RECEIVED DEDUCTION 51 NET CAPITAL LOSS CARRYFORWARDS 51 EXCESS INCLUSION INCOME 51 TAXATION OF INCOME FROM CERTAIN FINANCIAL INSTRUMENTS AND PFICS 52 SALES OF SHARES 52 OTHER TAXES 52 TAXATION OF NON-U.S. SHAREHOLDERS 52 REPORTING 53 NET ASSET VALUE 53 DIVIDENDS AND DISTRIBUTION 54 GENERAL POLICIES 54 DIVIDEND REINVESTMENT SERVICE 54 OTHER INFORMATION 54 COUNSEL 54 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 54 FINANCIAL STATEMENTS 55 ADDITIONAL INFORMATION 55 APPENDIX A 56 APPENDIX B 62 APPENDIX C 65 ii GENERAL DESCRIPTION OF THE TRUST AND ITS FUNDS The Trust currently consists of 20 investment portfolios. The Trust was formed as a Maryland Business Trust on October 29 , 2007 and is authorized to have multiple series or portfolios. The Trust is a management investment company, registered under the Investment Company Act of 1940, as amended (the 1940 Act). The offering of the Trusts shares is registered under the Securities Act of 1933, as amended (the Securities Act). This Additional Statement relates to the following non-diversified funds (each, a Fund and collectively, the Funds): NETS S&P/ASX 200 Index Fund (Australia) NETS BEL 20® Index Fund (Belgium) NETS Hang Seng China Enterprises Index Fund NETS CAC40® Index Fund (France) NETS DAX® Index Fund (Germany) NETS Hang Seng Index Fund (Hong Kong) NETS ISEQ 20 Index Fund (Ireland) NETS TA-25 Index Fund (Israel) NETS S&P/MIB Index Fund (Italy) NETS TOPIX Index Fund (Japan) NETS FTSE Bursa Malaysia 100 Index Fund NETS AEX-index® Fund (The Netherlands) NETS PSI 20® Index Fund (Portugal) NETS RTS Index Fund (Russia) NETS FTSE Singapore Straits Times Index Fund NETS FTSE/JSE Top 40 Index Fund (South Africa) NETS FTSE SET Large Cap Index Fund (Thailand) NETS FTSE 100 Index Fund (United Kingdom) NETS TAIEX Index Fund (Taiwan) NETS Tokyo Stock Exchange REIT Index Fund The investment objective of each Fund is to provide investment results that correspond generally to the price and yield performance, before fees and expenses, of a specified benchmark index (each an Underlying Index). Each Fund is managed by NTI, a subsidiary of The Northern Trust Company (TNTC). The Funds offer and issue shares at their net asset value per share (NAV) only in aggregations of a specified number of shares (each, a Creation Unit or a Creation Unit Aggregation), generally in exchange for a basket of equity securities included in its Underlying Index (the Deposit Securities), together with the deposit of a specified cash payment (the Cash Component). The shares of the Funds are, or will be, listed and expected to be traded on national securities exchanges (each, a Listing Exchange) as follows: FUND EXCHANGE NETS S&P/ASX 200 Index Fund (Australia) Amex NETS BEL 20® Index Fund (Belgium) NYSE Arca NETS Hang Seng China Enterprises Index Fund NYSE Arca NETS CAC40® Index Fund (France) NYSE Arca NETS DAX® Index Fund (Germany) Amex NETS Hang Seng Index Fund (Hong Kong) NYSE Arca NETS ISEQ 20 Index Fund (Ireland) NYSE Arca NETS TA-25 Index Fund (Israel) NYSE Arca NETS S&P/MIB Index Fund (Italy) Amex NETS TOPIX Index Fund (Japan) NYSE Arca 1 FUND EXCHANGE NETS FTSE Bursa Malaysia 100 Index Fund Amex NETS AEX-index® Fund (The Netherlands) NYSE Arca NETS PSI 20® Index Fund (Portugal) NYSE Arca NETS RTS Index Fund (Russia) Amex NETS FTSE Singapore Straits Times Index Fund Amex NETS FTSE/JSE Top 40 Index Fund (South Africa) Amex NETS FTSE SET Large Cap Index Fund (Thailand) Amex NETS FTSE 100 Index Fund (United Kingdom) Amex NETS TAIEX Index Fund (Taiwan) NYSE Arca NETS Tokyo Stock Exchange REIT Index Fund NYSE Arca Shares trade in the secondary market and elsewhere at market prices that may be at, above or below NAV. Shares are redeemable only in Creation Unit Aggregations, and, generally, in exchange for portfolio securities and a Cash Component. Creation Units typically are a specified number of shares. The number of shares per Creation Unit of each Fund are as follows: NUMBER OF SHARES FUND PER CREATION UNIT NETS S&P/ASX 200 Index Fund (Australia) NETS BEL 20® Index Fund (Belgium) NETS Hang Seng China Enterprises Index Fund NETS CAC40® Index Fund (France) NETS DAX® Index Fund (Germany) NETS Hang Seng Index Fund (Hong Kong) NETS ISEQ 20 Index Fund (Ireland) NETS TA-25 Index Fund (Israel) NETS S&P/MIB Index Fund (Italy) NETS TOPIX Index Fund (Japan) NETS FTSE Bursa Malaysia 100 Index Fund NETS AEX-index® Fund (The Netherlands) NETS PSI 20® Index Fund (Portugal) NETS RTS Index Fund (Russia) NETS FTSE Singapore Straits Times Index Fund NETS FTSE/JSE Top 40 Index Fund (South Africa) NETS FTSE SET Large Cap Index Fund (Thailand) NETS FTSE 100 Index Fund (United Kingdom) NETS TAIEX Index Fund (Taiwan) NETS Tokyo Stock Exchange REIT Index Fund The Trust reserves the right to offer a cash option for creations and redemptions of shares. Currently, the NETS FTSE Bursa Malaysia 100 Index Fund and NETS TAIEX Index Fund (Taiwan) require purchases and redemptions of the Funds shares in U.S. dollars rather than on an in-kind basis. Shares may be issued in advance of receipt of Deposit Securities subject to various conditions including a requirement to maintain on deposit with the Trust cash at least equal to 110% of the market value of the missing Deposit Securities. The required amount of deposit may be changed by NTI from time to time. See the Purchase and Redemption of Creation Units section of this Additional Statement for further discussion. In each instance of such cash creations or redemptions, transaction fees may be imposed that will be in addition to the transaction fees associated with in-kind creations or redemptions. In all cases, such conditions and fees will be limited in accordance with the requirements of the Securities and Exchange Commission (the SEC) applicable to management investment companies offering redeemable securities. 2 ADDITIONAL INVESTMENT INFORMATION EXCHANGE LISTING AND TRADING A discussion of exchange listing and trading matters associated with an investment in each Fund is contained in the applicable Prospectus in the Shareholder Information section.
